                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA
                               CIVIL MINUTES—GENERAL

Case No.     CV 21-4274-DMG (RAOx)                                     Date   June 15, 2021

Title Landec Corporation v. Certain Underwriters at Lloyd’s London,                  Page     1 of 2
      Syndicate No. 2003 XLC and Syndicate No. 0033 HIS, Subscribing to
      Policy No. B0595XR5938019

Present: The Honorable      DOLLY M. GEE, UNITED STATES DISTRICT JUDGE

             KANE TIEN                                                NOT REPORTED
             Deputy Clerk                                              Court Reporter

   Attorneys Present for Plaintiff(s)                         Attorneys Present for Defendant(s)
            None Present                                                None Present

Proceedings: IN CHAMBERS—ORDER TO SHOW CAUSE WHY THIS ACTION
             SHOULD NOT BE DISMISSED FOR LACK OF SUBJECT MATTER
             JURISDICTION

       On May 21, 2021, Plaintiff Landec Corporation filed a Complaint against Defendants
Certain Underwriters at Lloyd’s London (“Lloyd’s”), Syndicate No. 2003 XLC and Syndicate
No. 0033 HIS, Subscribing to Policy No. B0595XR5938019, asserting claims for breach of
contract, breach of implied covenant of good faith and fair dealing, and violation of California’s
Unfair Competition Law, Cal. Bus. & Prof. Code § 17200 et seq. [Doc. # 1.]

        Plaintiff asserts subject matter jurisdiction based on the existence of complete diversity,
28 U.S.C. § 1332, but the Complaint fails to adequately plead complete diversity between the
parties, namely, that Defendants are citizens of a different state than Plaintiff. Diaz v. Davis, 549
F.3d 1223, 1234 (9th Cir. 2008) (citing Strawbridge v. Curtiss, 7 U.S. (3 Cranch) 267, 267, 2 L.
Ed. 435 (1806)); see Compl. at ¶¶ 7-10. Plaintiff acknowledges that Lloyd’s is an
unincorporated association and/or limited partnership organized under the laws of Great Britain,
but asserts that it does not allege the citizenship of any of its partners or members. See Johnson
v. Columbia Props. Advantage, LP, 437 F.3d 894, 899 (9th Cir. 2006) (“a partnership is a citizen
of all of the states of which its partners are citizens”). Other courts examining Lloyd’s unique
structure have concluded that each member, or “Name,” of a larger group known as a
“Syndicate”—such as Defendants Syndicate No. 2003 XLC and Syndicate No. 0033 HIS—must
be diverse from Plaintiff to satisfy diversity jurisdiction. See Majestic Ins. Co. v. Allianz Int'l
Ins. Co., 133 F. Supp. 2d 1218, 1223 (N.D. Cal. 2001); see also PHL Variable Ins. Co. v. Cont'l
Cas. Co., No. CV 19-06799-CRB, 2020 WL 1288454, at *3 (N.D. Cal. Mar. 18, 2020)
(collecting cases). Without more detailed allegations regarding the citizenship of each
Syndicate’s Names, the Court cannot determine whether complete diversity exists.



CV-90                              CIVIL MINUTES—GENERAL                      Initials of Deputy Clerk kt
                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA
                            CIVIL MINUTES—GENERAL

Case No.   CV 21-4274-DMG (RAOx)                                Date   June 15, 2021

Title Landec Corporation v. Certain Underwriters at Lloyd’s London,           Page     2 of 2
      Syndicate No. 2003 XLC and Syndicate No. 0033 HIS, Subscribing to
      Policy No. B0595XR5938019

        In light of the foregoing, Plaintiff is ORDERED TO SHOW CAUSE in writing by no
later than June 29, 2021 why this action should not be dismissed for lack of subject matter
jurisdiction.

IT IS SO ORDERED.




CV-90                           CIVIL MINUTES—GENERAL                  Initials of Deputy Clerk kt
